DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US 20190076645) in view of Gunderson (US 20170042482), both cited in IDS.
Regarding claim 17, Bower discloses a first electrode node 39 coupleable to a first electrode 16 configured to make electrical contact with a patient’s tissue (Fig. 9, section 0093) , wherein the first electrode node is configured to receive via the first electrode a tissue signal from the patient’s tissue (section 0098, electrode node voltages Ve1 to Ve32 are then measured while using this new test electrode. Then, electrode E3(test) is chosen, and so on, until all electrode node voltages Ve1-Ve32 are measured using each of the electrodes E1 to E32); an amplifier 140 with a first input connected to the first electrode node 39 and with a second input connectable to a reference voltage, wherein the amplifier produces an amplifier output indicative of the tissue signal (Fig. 9, Section 0093, 0097, This will pass the voltage at the selected electrode node, Vex, to the input of an amplifier 140. In the example shown, the other input of the amplifier 140 can be connected to a reference potential such as ground. The amplifier 140 will output Vex. if more than one amplifier is provided, or if an amplifier is dedicated to each electrode, more than one Vex measurement can be made at the same time).
However Bower does not specifically disclose comparator circuitry configured to receive the first input and to generate an enable signal indicating whether the first input meets an input requirement of the amplifier, wherein the enable signal indicates whether the amplifier output indicative of the tissue signal is valid or invalid. Gunderson discloses comparator circuitry configured to receive the first input and to generate an enable signal indicating whether the first input meets an input requirement of the amplifier, wherein the enable signal indicates whether the amplifier output indicative of the tissue signal is valid or invalid (Fig. 3, abstract, section 0064, Pre-filter and pre-amplifier may generate the pre-amp over-range signal when the input signal causes the preamplifier to be over-range. Such a condition may be evidence of a non-physiological input signal that is greater than approximately 10 to 20 mV input range, larger than the expected amplitude of a physiological cardiac electrical signal, e.g., an R-wave corresponding to a ventricular contraction, which might typically be in the range of 1 to 5 mV. The pre-amp over-range signal may be provided to spike detector for use in detecting non-physiological signal spikes). This allows for proper valid tissue signal detection. Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the device of Bower by adding the enable signal indicates whether the amplifier output indicative of the tissue signal is valid or invalid as taught by Gunderson in order to facilitate proper valid tissue signal detection.
	Concerning claim 18, Bower discloses the first electrode node 39 comprises one of a plurality of electrodes nodes ei, wherein each of the plurality of electrode nodes ei are coupleable to a different one the plurality of electrodes Ei, wherein the plurality of electrodes are configured to make electrical contact with the patient’s tissue(Fig. 9, section 0012, Each electrode node ei is connected to an electrode Ei), further comprising a selector circuit configured to select the first electrode nodes from the plurality of electrode nodes (section 0095, Ve1 at electrode E1 can be measured via appropriate control of control signals for the multiplexer).
	With respect to claim 19, Bower discloses the reference voltage comprises a DC voltage (section 0004,  a battery for providing power for the IPG to function).
	Regarding claim 20, Bower discloses the tissue signal comprises a neural response (section 0003, 0008, neural stimulators to treat urinary incontinence, sleep apnea, shoulder subluxation, etc. The description that follows will generally focus on the use of the invention within a Deep Brain Stimulation (DBS) or Spinal Cord Stimulation (SCS) system. Percutaneous leads are tunneled through the neck and the scalp where the electrodes are implanted through holes drilled in the skull and positioned for example in the subthalamic nucleus (STN) and the pedunculopontine nucleus (PPN) in each brain hemisphere).
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim 1, for a implantable medical device comprising first comparator circuitry configured to receive the first input and to generate a first output indicating whether the first input meets an input requirement of the amplifier;
second comparator circuitry configured to receive the second input and to generate a second output indicating whether the second input meets an input requirement of the amplifier; and first logic circuitry configured to receive the first output and the second output and to generate an enable signal, wherein the enable signal indicates whether the amplifier output indicative of the tissue signal is valid or invalid. has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792